Citation Nr: 1325429	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  11-05 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a neck disability.

4. Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from October 1963 to October 1965. The record suggests the Veteran may have had subsequent service between July 1970 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August and September 2010 decisions by the St. Paul, Minnessota, Regional Office (RO) of the United States Department of Veteran Affairs (VA), which denied service connection for bilateral hearing loss disability, tinnitus, a neck disability and headaches.

In December 2010, the RO issued three Statements of the Case (SOCs).  The first SOC addressed the issue of entitlement to service connection for tinnitus.  The second SOC addressed the issue of entitlement to service connection for a hearing loss disability.  The third SOC addressed the issues of entitlement to service connection for headaches and a neck disability.  Thereafter, the Veteran submitted a VA Form 9 in February 2011.  The cover letter attached to the Form 9 states that the Form 9 was submitted to "appeal the SOC decision dated December 7, 2010, for tinnitus."  Likewise, Box 10 of the Form 9, addresses only the denial of service connection for tinnitus.  Nevertheless, the Veteran also checked the box on the Form 9 identifying that he wants to appeal all issues listed on the Statement of the Case and any Supplemental Statements of the Case (SSOCs) that the RO has sent to him.  As the VA Form 9 is timely as to all issues addressed in the three SOCs issued in December 2010, all three issues remain on appeal.  See Evans v. Shinseki, 24 Vet. App. 292 (2011).  These issues are noted on the first page of this Remand. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required to obtain an adequate medical examination, opinion and pertinent records.  

Service Verification

Additional efforts to ensure that all available relevant treatment records have been obtained and associated with the claims file must be undertaken.  The Service Treatment Records (STRs) suggest there was another period of active duty after separation in 1965.  In this regard, the STRs contain subsequent entry, exit and psychiatric examinations conducted in July 1970, November 1970, December 1970 and March 1971.  In light of this ambiguity, on Remand, the RO should make appropriate efforts to verify all periods of service.

Hearing Loss

A VA audiological examination was conducted in August 2010 which diagnosed the Veteran with hearing loss and tinnitus.  The VA medical examiner reported the Veteran's occupational and recreational noise exposure history included employment in a machine shop and recreational motorcycle use.  He opined that the normal hearing loss upon discharge and a history of occupational noise exposure after service made it less than likely that the Veteran's hearing loss disability is the result of his military service.  In a September 2010 addendum, the examiner notes a bilateral 500 Hz "threshold shift" but explains that loss at this frequency is not typically due to noise exposure.  He observed that no other standard threshold shifts were seen and further explained that noise exposure is typically found in higher frequencies, not low frequencies.  The VA examiner confirmed his original opinion here, stating it is "less than likely that hearing loss is a result of noise exposure during military service."

The STRs reviewed by the VA audiological examiner includes audiometric testing data from 1963 through 1971.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI).  It is unclear if the VA examiner converted the audiometric test results to the ANSI standards and considered the converted results when reviewing the October 1963 (entrance) and September 1965 (exit) audiometric data.  (The Board notes that no conversion is necessary for the July 1970 (entrance), November 1970 (exit) and March 1971 (exit) examinations, as these examinations were reported in using ISO-ANSI standards.)

Conversion of the October 1963 audiometric data to ISO standards results in the following: 


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
25
20
20
20
15
20
LEFT
25
20
20
20
15
20

Conversion of the September 1965 exit examination audiometric data to ISO standards results in the following: 


HERTZ

500
1000
2000
3000
4000
60000
RIGHT
40
25
30
--
25
--
LEFT
40
25
30
--
25
--

In the September 2010 addendum the VA examiner explained the threshold shift occurring at 500 Hz but failed to explain the significance, if any, of the shift at 1000, 2000 and 4000 Hz (noted in the converted audiogram).  On Remand, an opinion should be obtained addressing the significance, if any, of the apparent threshold shifts from 1963 to 1965.  

Further, the converted audiograms in 1963 and 1965 appear inconsistent with subsequent findings in July 1970, November 1970, and March 1970.  On Remand, the examiner should explain the apparent improvement in the audiograms after conversion of the pre-1967 findings to ISO standards. 

Tinnitus 

The Veteran reported in his August 2010 audiological examination that he first noticed his tinnitus 18-20 years ago and indicated it is constant.  The examiner opined that tinnitus is less than likely the result of military service based on the delayed onset of 23-25 years post-military and occupational noise exposure.  However, the VA examiner also indicated tinnitus could be associated with hearing loss.  In as much as the issue of entitlement to service connection for a hearing loss disability requires further development and the Veteran contends, at least in part, that his tinnitus is etiologically related to his hearing loss disability, on Remand an opinion should be obtained addressing the relationship, if any, between hearing loss and tinnitus.  

Neck

The August 2010 spine examination concluded that the neck pain is "less than likely related to service as there is no mention anywhere of any neck pain complaints."  The examiner appears to base his opinion solely on the lack of in-service treatment records.  In this regard, the Veteran is competent to report hurting his neck when he fell from a pole during service.  While the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  See Buchanan v. Nicholson, 451 F.3d. 1331, 1336-37 (2006).  The Board finds that the Veteran's report of pain in-service at the time of his fall is both competent and credible.  Thus, the question remains as to whether he developed a chronic neck disability as a result of the fall.  Therefore on Remand, an opinion must be obtained addressing whether or not a current neck disability is secondary to the back disability caused by the in-service fall from June 1965.


Headaches 

The August 2010 VA spine examiner opined the Veteran's headaches are less likely due to service and more than likely related to the severe obstructive sleep apnea (OSA).  He stated the Veteran "almost certainly" had OSA that would not be service related.  However, the VA examiner did not provide a rationale as to how this opinion was reached.  Further, while the record does not show that the Veteran complained of headaches at the time of his fall, the Board that the Veteran's report of headaches at the time of his in-service fall are credible.  Thus, the question remains as to whether any headaches experienced at the time of the fall were acute in nature or representative of a chronic neck disability.  On Remand, clarification should be obtained as to the likelihood that the Veteran's fall may have resulted in a current headache disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should verify all periods of service after October 1965.  Such verification should include the dates, locations and nature of the service.
	
2.  After completion of the foregoing, the RO or AMC should schedule the Veteran for an appropriate VA examination to address the hearing loss and tinnitus claims.

The claims folder, to include any records maintained in the electronic Virtual VA system, must be reviewed in conjunction with the examination. 

 For purposes of this examination, the examiner should consider reports of in-service noise exposure to be credible.   


The examiner should:

(a)  Review the converted 1963 and 1965 audiological examinations and reconcile those findings with the subsequent testing conducted in the 1970s.  

(b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that tinnitus is either (1) caused by or (2) aggravated by hearing loss disability.

(c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that tinnitus is etiologically related to in-service noise exposure.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The RO or AMC should schedule the Veteran for an appropriate VA examination to address his neck and headache claims.  The claims folder, to include any records maintained in the electronic Virtual VA system, must be reviewed in conjunction with the examination.  The examination should provide a complete explanation and rationale for the opinion. 

For purposes of this examination, the examiner should consider the Veteran's reports of neck pain and headaches at the time of his in-service fall to be credible. 

For the Veteran's claimed neck disability, the examiner should:

(a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has a current neck disability that is either (1) due to or (2) aggravated by the Veteran's service connected low back disability.

(b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has a current neck disability that is etiologically related to his in-service fall from  a pole.  

For the Veteran's claimed headache disability, the examiner should:

(a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has a current headache disability that is either (1) due to or (2) aggravated by the Veteran's service connected low back disability.

(b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has a current headache disability that is etiologically related to his in-service fall from  a pole.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims on appeal should be readjudicated.  If any of the benefits sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


